               Case 1:19-cv-01677-SKO Document 16 Filed 07/29/20 Page 1 of 3


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                   UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )   Case No. 1:19-cv-01677-SKO
     Monika Perez,                                     )
10                                                     )   STIPULATION AND ORDER FOR
                     Plaintiff,                        )   EXTENSION OF TIME
11                                                     )
            vs.                                        )   (Doc. 15)
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                     Defendant.                        )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from August 10, 2020 to September 9, 2020, for Plaintiff to serve on defendant with
20   PLAINTIFF’S OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be
21   extended accordingly.
22          This is Plaintiff’s first request for an extension of time for the opening brief, but second
23   extension overall. Good cause exists for this request. Plaintiff respectfully states that the
24   requested extension is necessary due several merit briefs being due on the same week, along with
25   14 administrative hearings and one federal court hearing. Additionally, due to the ongoing
26   pandemic with COVID-19 and the various executive orders throughout Fresno County and now
27   the State of California, along with the recommendations for Social Distancing, Plaintiff’s
28   Counsel is operating with very limited staff. Counsel must still continue normal operations but



                                                   1
                Case 1:19-cv-01677-SKO Document 16 Filed 07/29/20 Page 2 of 3



 1   with a significantly reduced level of support. Counsel has recently associated co-counsel to
 2   other cases to accommodate the backlogs created under the COVID-19 circumstance.
 3   Nonetheless, Counsel requires additional time to brief the issues on this matter thoroughly for the
 4   Court’s consideration. Defendant does not oppose the requested extension. Counsel apologizes
 5   to the Defendant and Court for any inconvenience this may cause.
 6
                                           Respectfully submitted,
 7
 8   Dated: July 28, 2020                  PENA & BROMBERG, ATTORNEYS AT LAW

 9
                                       By: /s/ Jonathan Omar Pena
10
                                          JONATHAN OMAR PENA
11                                        Attorneys for Plaintiff

12
13
     Dated: July 28, 2020                  MCGREGOR W. SCOTT
14                                         United States Attorney
                                           DEBORAH LEE STACHEL
15                                         Regional Chief Counsel, Region IX
16                                         Social Security Administration

17
                                       By: */s/ Carolyn B. Chen
18                                        Carolyn B. Chen
19                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
20                                        (*As authorized by email on 7/28/2020)
21                                                 ORDER
22
              Based upon the above-stipulation of the parties (Doc. 15), and for good cause shown (Fed.
23
     R. Civ. P. 16(b)(4)), IT IS HEREBY ORDERED, that Plaintiff shall have an extension of time, to
24
     and including September 9, 2020, in which to file Plaintiff’s Opening Brief. All other deadlines
25
     set forth in the Scheduling Order (Doc. 5) shall be extended accordingly.
26
27   IT IS SO ORDERED.
28
     Dated:     July 29, 2020                                    /s/   Sheila K. Oberto             .

                                                  2
     Case 1:19-cv-01677-SKO Document 16 Filed 07/29/20 Page 3 of 3


                                    UNITED STATES MAGISTRATE JUDGE
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                3
